    Case 1:14-md-02542-VSB-SLC Document 1142 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)
IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                                 TELEPHONE CONFERENCE
                                                              SCHEDULING ORDER




SARAH L. CAVE, United States Magistrate Judge.

       The Court will hold a telephonic discovery conference on Thursday, October 22, 2020 at

11:00 am to discuss JBR’s motion to compel Keurig to respond to RFA’s (ECF No. 1122) and

Keurig’s motion to compel TreeHouse to respond to discovery (ECF No. 1124). The parties are

directed to call the Court’s conference line at: 866-390-1828; access code: 380-9799, at the

scheduled time.

       At the discovery conference scheduled for Tuesday, October 20, 2020 at 10:00 am the

Court will address TreeHouse’s motion to compel Keurig’s response to interrogatories (ECF No.

1103) and the Plaintiffs’ motion regarding expert depositions and the expert discovery timeline

(ECF No. 1104).

       At the discovery conference scheduled for Wednesday, October 7, 2020 at 11:00 am, the

parties are expected to address Plaintiffs’ motion concerning Keurig’s attempted claw-back of

portions of certain documents. (ECF Nos. 1090, 1092, 1097, 1107, 1109).

       The Clerk of Court is respectfully directed to schedule these three conferences as

telephone conferences.
    Case 1:14-md-02542-VSB-SLC Document 1142 Filed 10/06/20 Page 2 of 2




Dated:     New York, New York
           October 6, 2020                    SO ORDERED




                                     2
